 

EXHIBIT 10.1

 

[image_006.jpg]

 



From the desk of:



Rory J. Cutaia

Chairman & CEO

 

MEMORANDUM

 

DATE: July 12, 2016     TO: Nick Cannon, individually and Nick Cannon, Inc.    
FROM: Rory J. Cutaia     RE: Term Sheet for Association and Collaboration with
bBooth

 

Nick,

 

The purpose of this document is to set forth the material terms of our agreement
concerning your association and collaboration with bBooth, Inc. Your signature
below will confirm that our respective understanding of the agreement we reached
between us is reflected here, which will allow this document to serve as a basis
for the creation of more elaborate, definitive documents that will property
memorialize the overall transaction, and reflect the entities to be designated
by each of us that will be entering into the various agreements.

 

  1. Title: bBooth Global Brand Ambassador           2. Role: Your
responsibilities include -

 

  a. Your reasonable adoption and utilization of bNotifi and bBooth technology
platforms across multiple verticals, including:

 

  i. Nick Cannon and/or Ncredible, Inc. branded booths, apps, TV & Online shows,
video games         ii. Talent contests/competitions/Rap Battles       iii.
Spoken Word;

 

  b. Your reasonable promotion of the Company and its technology through:

 

  i. Engaging music artists & celebrity personalities to adopt/endorse the
Company’s technology         ii. Media I News appearances/announcements and
events;

 

  c. Advice and counsel regarding the entertainment industry;         d. Other
business development initiatives;         e. The Parties agree that the
foregoing Responsibilities are not inclusive, and are subject to:

 

  i. Studio and/or Network approval, if required under existing contracts; and

 

901 Hancock Ave Suite 308 West Hollywood, CA 90069 | 855.250.2300 |
www.bBooth.com

 

 

 

 

[image_006.jpg]

 

  ii. The mutual agreement of the Parties that the contemplated Responsibility
and/or initiative is appropriate and feasible under the then current relevant
circumstances.

 

  3. Compensation: Equity:

 

  a. 5,000,000 shares of bBooth stock:

 

  i. to be structured so as to minimize tax consequences to both Parties;      
  ii. shares to vest over 3 years;         iii. shares subject to 12-month
lock-up consistent with other Company executives; and         iv. all shares
vest immediately in the event of a sale of the Company.

 

  4. Compensation: Cash:

 

  a. The company will form a subsidiary through which its mutually approved
booth related operations and opportunities will be conducted.

 

  i. We will distribute and share on a 50/50 basis all ‘net revenue’ generated
through the subsidiary. The Parties agree to negotiate the definition of ‘net
revenue’ in good faith.

 

  5. Expenses:

 

  a. The Company will provide up to $100,000 (less sums already advanced) to be
utilized for expenses directly related to the mutually agreed performance of the
Role. You acknowledge that not less than $25,000 has already been provided to
you. It is anticipated that the balance will be dispersed in multiple payments
(i.e., $50,000 and $25,000 based upon a mutually agreed schedule).         b.
Your staff shall engage in certain revenue generating activities on behalf of
the Company, i.e., sponsorships, club dates, concerts, special events, etc., the
proceeds of which will be to allow the Company to recover the Expenses and
generate revenue for the Company.

 

  6. Start Date: Immediate

 

901 Hancock Ave Suite 308 West Hollywood, CA 90069 | 855.250.2300 |
www.bBooth.com

 

 

 

 

[image_006.jpg]

 

  7. Schedule/Time Commitment:

 

  a. As mutually determined by us and you, subject to your reasonable
availability, and as needed to accomplish the objectives established for the
Role.

 

  8. Miscellaneous:

 

  a. All use of your name, likeness, images, etc. shall be subject to your prior
approval, including, without limitation, press releases, which shall not be
unreasonably withheld;         b. Either Party may terminate this Agreement upon
30 days prior written notice to the other. In the event of such termination, you
shall be entitled to retain any vested shares.

 

Agreed to and accepted as of the date first above written:

 

bBooth, Inc.   Nick Cannon, individually and on behalf of Nick Cannon, Inc.    
      by: /s/ Rory J. Cutaia   by: /s/ Nick Cannon   Rory J. Cutaia, CEO    
Nick Cannon

 

901 Hancock Ave Suite 308 West Hollywood, CA 90069 | 855.250.2300 |
www.bBooth.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



